Citation Nr: 1607811	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  06-13 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome (CFS). 
 
2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3. Entitlement to service connection for a right foot/leg disorder.

4. Entitlement to service connection for a left shoulder/upper arm disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from July 1980 to June 2001.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied entitlement to service connection for CFS and entitlement to a TDIU, as well as entitlement to an increased rating for the Veteran's service-connected low back disability. The Veteran resides in Spain and this matter is currently under the jurisdiction of the RO for Foreign Claims located in Pittsburgh, Pennsylvania.

In April 2010, the Board granted, in part, an increased rating for the Veteran's service-connected low back disability and remanded the remaining issues of entitlement to service connection for CFS and entitlement to a TDIU for additional development. The file has now been returned to the Board for further consideration.

The December 2004 rating decision on appeal also denied entitlement to service connection for a right foot/leg disorder and a left arm/shoulder condition. The Veteran, at the time of his June 2005 Notice of Disagreement (NOD), expressed his disagreement with the RO's determination as to the issues of entitlement to an increased rating for his service-connected low back disability, entitlement to service connection for CFS, a right foot/leg disorder, and a left arm/shoulder condition, and entitlement to a TDIU. The RO's March 2006 Statement of the Case (SOC) addressed only the issues of entitlement to an increased rating for his service-connected low back disability, entitlement to service connection for CFS, and entitlement to a TDIU. 

In this regard, the Board notes that the Veteran's representative filed another NOD in June 2005, and expressed dissatisfaction with the RO's determination as to the issues of entitlement to an increased rating for his service-connected low back disability, entitlement to service connection for CFS, and entitlement to a TDIU. However, it remains that the Veteran himself submitted a June 2005 NOD that has not been sufficiently addressed. It appears that a SOC as to the issues of entitlement to service connection for a right foot/leg disorder and a left shoulder/arm condition has not been issued. Where a NOD has been filed with regard to a claim, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of such SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

As discussed above, of record is the Veteran's timely-filed June 2005 NOD to the RO's December 2004 rating decision that denied service connection for a right foot/leg disorder and a left shoulder/arm condition. As it does not appear that there is a SOC of record as to these issues, the AOJ should provide the Veteran with such on remand. Manlincon, 12 Vet. App. 238.

It remains unclear to the Board if the Veteran is in receipt of disability benefits from the Social Security Administration (SSA). Of note is a December 2004 reply to a VA request for examination indicating that the SSA, three weeks prior, had requested a copy of the examination conducted, and that the SSA had paid for the Veteran's transportation and examination. On remand, the AOJ should inquire from the Veteran as to whether he is in receipt of disability benefits from the SSA, and if a positive response is received, the AOJ should obtain and associate with the claims file the Veteran's complete SSA records.

It does not appear that the Veteran was provided sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice as to his claim of entitlement to a TDIU; and on remand, the AOJ should provide him such. 

The Board, in its April 2010 remand, directed the AOJ to elicit from the Veteran information as to his VA and non-VA providers of treatment for his claimed CFS and his low back and cardiac disabilities since service. The AOJ completed such by an October 2011 letter. While the Veteran has supplemented the record over the course of his appeal with private treatment records, he has not responded to the October 2011 letter. The Veteran's most recent private treatment records are dated in September 2006. On remand, the AOJ should provide the Veteran a final opportunity to supplement the record, or authorize VA to do so, with his updated and relevant private treatment records.

In April 2010, the Board also directed the AOJ to request that the Veteran submit a current VA Form 21-8940, Veteran's Application For Increased Compensation Based On Unemployability. The AOJ completed such by the October 2011 letter and the Veteran has not responded. The Board notes here that the Veteran, in his prior VA Forms 21-8940, did not identify any post-service employment such that development resultant to the VA Forms 21-8940 was required. However, on remand, the AOJ should provide the Veteran a final opportunity to supplement the record with an updated VA Form 21-8940 in case such captures any additional relevant information.

The Veteran asserts entitlement to service connection for CFS, as well entitlement to a TDIU. There is no evidence, or assertion, that the Veteran has service in the Persian Gulf. His private treatment records indicate that the Veteran was diagnosed with CFS in as early as March 2004. His service treatment records, while containing numerous complaints of fatigue, are silent for any diagnosis of CFS. While an October 1988 Summary of Care document in the Veteran's service treatment records includes a notation that he had fatigue under the heading "chronic illnesses," and was treated with multivitamins, there is no diagnosis of CFS.

One of the Veteran's private physicians, in a March 2004 statement, diagnosed the Veteran with CFS and discussed the diagnostic criteria. Another private physician, in a March 2005 statement, reported that the Veteran's condition started twenty years prior, after contracting an illness that was diagnosed as (EBV +ve) infectious mononucleosis. The Veteran was treated in August 1981, during service, for mononucleosis; however, the physician did not provide a rationale supporting his conclusion that the Veteran's current CFS is related to such. The physician, at the time of the March 2005 statement, reported the Veteran's symptoms included reduction in the level of physical and mental activity, very delayed recovery, nonexudative pharyngotonsillitis, lymph node enlargement, fever-like feeling, intolerance to extreme temperatures, muscle spasms, muscle fatigability, dizziness, non-inflammatory arthralgias, daytime somnolence, nocturnal insomnia, and other affective symptoms. 

The Board, in its April 2010 remand, directed the AOJ to obtain an etiological opinion as to the Veteran's CFS, if he had such pursuant to 38 C.F.R. §4.88a (2015). In a March 2012 opinion, a VA examiner reported that there was no indication upon review of the claims file that the Veteran was symptomatic for CFS and as such, CFS was not caused by or secondary to service. The examiner discussed that the Veteran's in-service physical examinations in 1988 and 1999 indicated that he complained of fatigue and that such were negative examinations. She noted his report of weight gain and joint pain; although she noted that joint pain was explained by previous injuries such as a fractured clavicle as a child. She noted his episode of mononucleosis, without any lymph node enlargement. She noted that any dizziness reported was evaluated as positional only, and that examination in November 2000 indicated that the Veteran reported mechanical low back pain and postural orthostatic tachycardia, with a negative examination. 

The March 2012 VA opinion is inadequate. The examiner concluded that the Veteran was not symptomatic for CFS, despite review of the claims file, when his private treatment records clearly indicate that he was diagnosed with CFS, and his physicians provided an extensive diagnostic report. She did not discuss why she disagreed with the private diagnoses of CFS of record, or discuss the propriety of such diagnoses. A more detailed opinion is thus required that addresses not only the validity of the Veteran's private CFS diagnoses, considering 38 C.F.R. §4.88a, but also a discussion of the Veteran's in-service complaints of fatigue, dizziness, bronchitis, headaches, tonsillitis, vasovagal response, acute volume depletion, weight loss, nausea, difficulty making decisions, difficulty focusing, difficulty thinking clearly, disorientation, weakness, swollen and painful joints, chest pain, cramps in the legs, blurred vision, memory loss, lightheadedness, depression or worry, nervous trouble, and periods of unconsciousness, and his in-service treatment for postural orthostatic tachycardia and mononucleosis. On remand, the AOJ should obtain a sufficient etiological opinion that addresses the Board's inquiries.

In this regard, the Veteran, in his June 2005 NOD, asserted that he was exposed to toxins and chemicals during service as a radar maintenance technician for preventative maintenance and repairs, and that his CFS was related to such. He asserted that he was exposed to trichloroethylene, asbestos, solder, corrosion control compounds, and Freon 12, during work maintaining military equipment, and that in England; he was assigned to work in condemned asbestos-filled buildings. He reported that in an effort to be brief, he would not provide more examples. On remand, the AOJ should elicit from the Veteran his complete detailed assertions as to his in-service exposure to chemicals and toxins; and conduct any appropriate development to verify such exposure.

Given that final adjudication of the service connection issue on remand could result in eligibility for a TDIU on a schedular basis, or result in additional evidence speaking to the Veteran's employability, the claim of entitlement to a TDIU is inextricably intertwined with the service connection claim being remanded herein, and the claims should be considered together. See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC pertaining to the issues of entitlement to service connection for a right foot/leg disorder and a left shoulder/arm condition. In connection therewith, provide the Veteran with appropriate notice of appellate rights. This issue should not be returned to the Board in the absence of a timely filed substantive appeal.

2. Send the Veteran sufficient VCAA notice as to his claim of entitlement to a TDIU.

3. Contact the Veteran and:

(a) advise him that the most recent private treatment records associated with the claims file are dated in September 2006. Provide him VA Forms 21-4142 Authorization and Consent to Release Information to the VA, and obtain and associate with the claims file any identified and authorized private treatment records. Advise the Veteran that he may submit such records if he so chooses. If a negative response is received from any treatment provider, the claims file should be properly documented in this regard. Any and all efforts to secure such records must be properly documented in the claims file. 

(b) seek clarification as to whether he is in receipt of SSA disability benefits. If a positive response is received, obtain and associate with the claims file all relevant records related to his claim for disability benefits from the SSA, to include any treatment records or evaluations upon which SSA based its decision. If a negative response is received from the Veteran or SSA, the claims file should be properly documented in this regard. Any and all efforts to secure such records must be properly documented in the claims file. 

(c) request that he submit a current completed VA Form 21-8940, Veteran's Application For Increased Compensation Based On Unemployability. If a negative response is received from the Veteran, the claims file should be properly documented in this regard. Any and all efforts to secure such records must be properly documented in the claims file. 

(d) request that he submit a detailed statement as to his claimed in-service exposure to chemicals and toxins as a radar maintenance technician for preventative maintenance and repairs. If a negative response is received from the Veteran, the claims file should be properly documented in this regard. Any and all efforts to secure such records must be properly documented in the claims file. 

4. Obtain and associate with the Veteran's claims file his service personnel records and attempt to verify if any military records demonstrate exposure to asbestos during service, pursuant to the VA Adjudication Procedure Manual, and attempt to verify if any military records demonstrate exposure to other chemicals and/or toxins based upon the Veteran's assertion that he was exposed to such as a radar maintenance technician for preventative maintenance and repairs. If a negative response is received from the service department, the claims file should be properly documented in this regard. Any and all efforts to secure such records must be properly documented in the claims file. 

5. Then, forward the claims file to the VA examiner who submitted the March 2012 opinion, if available, or a suitable substitute. If any examiner determines that a physical examination of the Veteran is required, so schedule the Veteran for a VA examination through the appropriate channels in Spain. 
(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's CFS, if he has such, pursuant to 38 C.F.R. §4.88a, was incurred in service, or is otherwise related to service, including consideration of his in-service complaints of fatigue, dizziness, bronchitis, headaches, tonsillitis, vasovagal response, acute volume depletion, weight loss, nausea, difficulty making decisions, difficulty focusing, difficulty thinking clearly, disorientation, weakness, swollen and painful joints, chest pain, cramps in the legs, blurred vision, memory loss, lightheadedness, depression or worry, nervous trouble, and periods of unconsciousness, and his in-service treatment for postural orthostatic tachycardia and mononucleosis, as well as any verified in-service exposure to chemicals and/or toxins, including asbestos.

(b) In providing a rationale for the opinions rendered, the examiner should discuss the Veteran's in-service October 1988 Summary of Care document which includes a notation that he had fatigue under the heading "chronic illnesses," and was treated with multivitamins, represents CFS in light of the medical knowledge at that time.

(c) In providing a rationale for the opinions rendered, the examiner should discuss the Veteran's in-service November 2000 cardiomyopathy and December 2000 postural orthostatic tachycardia, and the notations indicating that his nausea, dizziness, lightheadedness, weakness, and mental difficulties were attributed to such; as well as the Veteran's in-service August 1981 mononucleosis, and any resultant or precedent blood tests including a finding of (EBV +ve), discussed by the Veteran's private physician in March 2005.

(d) If the examiner again determines that the Veteran does not have CFS pursuant to 38 C.F.R. §4.88a, she should reconcile such opinion with the private opinions dated in March 2004 and March 2005, diagnosing the Veteran with CFS and discussing the relevant diagnostic criteria.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinion, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

6. Review the VA opinion submitted to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, corrective procedures must be implemented.

7. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims of entitlement to service connection for CFS and entitlement to a TDIU should be readjudicated, considering the propriety of submitting the claims file to the Director of C&P Service for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b). If the claims remain denied, the Veteran and his representative should be issued a Supplemental SOC. An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




